Name: 95/12/EC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States, of the European Communities of 23 January 1995 appointing the President and the Members of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1995-01-27

 Avis juridique important|41995D001295/12/EC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States, of the European Communities of 23 January 1995 appointing the President and the Members of the Commission of the European Communities Official Journal L 019 , 27/01/1995 P. 0051 - 0051DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 23 January 1995 appointing the President and the Members of the Commission of the European Communities (95/12/EC, Euratom, ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the third subparagraph of Article 10 (2) of the Treaty establishing the European Coal and Steel Community, Having regard to the third subparagraph of Article 158 (2) of the Treaty establishing the European Community, Having regard to the third subparagraph of Article 127 (2) of the Treaty establishing the European Atomic Energy Community, Having regard to the Decision of the Representatives of the Governments of the Member States of 26 July 1994 nominating the person they intend to appoint as President of the Commission of the European Communities, Having regard to the nomination by common accord on 31 October 1994 by the Governments of the Member States, in consultation with the nominee for President, of the other persons they intended to appoint as Members of the Commission of the European Communities, Having regard to the vote of approval by the European Parliament on 18 January 1995, HAVE DECIDED AS FOLLOWS: Article 1 - Mr Jacques Santer is hereby appointed President of the Commission of the European Communities for a period of five years beginning on today's date. Article 2 - Mr Martin Bangemann - Mrs Ritt Bjerregaard - Mrs Emma Bonino - The Right Honourable Sir Leon Brittan, Q.C. - Mr Hans van den Broek - Mrs Ã dith Cresson - Mr Joao de Deus Rogado Salvador Pinheiro - Mr Franz Fischler - Mr PÃ ¡draig Flynn - Mrs Anita Gradin - The Right Honourable Mr Neil Kinnock - Mr Erkki Liikanen - Mr Manuel MarÃ ­n GonzÃ ¡lez - Mr Mario Monti - Mr Marcelino Oreja Aguirre - Mr Christos Papoutsis - Mr Yves-Thibault de Silguy - Mr Karel Van Miert - Mrs Monika Wulf-Mathies are hereby appointed Members of the Commission of the European Communities for a period of five years beginning on today's date. Done at Brussels, 23 January 1995. The President A. JUPPÃ 